Case 1:17-cv-02304-WFK-SMG Document 49-8 Filed 07/03/19 Page 1 of 18 PageID #: 1766




                      EXHIBIT F
      Case 1:17-cv-02304-WFK-SMG Document 49-8 Filed 07/03/19 Page 2 of 18 PageID #: 1767

                                              SIDLEY AUSTIN LLP
                                              ONE SOUTH DEARBORN STREET
                                              CHICAGO, IL 60603
                                              +1 312 853 7000
                                              +1 312 853 7036 FAX



                                              AMERICA  ASIA PACIFIC  EUROPE                  FEDERAL ID XX-XXXXXXX




             Warner
                                                                    July 3, 2019



             CONCACAF
             161 NW 6th Street
             Suite 1100
             Miami Beach, FL 33136

                                                                                                    PLEASE INDICATE MATTER
                                                                                                    NUMBER ON REMITTANCE
                                                                                                    Invoice Number 07032019
                                                                                                    Matter Number 55315-40040

             RE: CONCACAF / Indicated Defendants Claims Analysis

             For professional services rendered


  Date                  Name              Hours                                    Narrative                           Value

                                                  Begin reviewing research regarding potential claims against
12/16/2016       Widmann, Richard J.         0.75 Warner and his potential defenses.                                   337.50

12/18/2016       Widmann, Richard J.           1.5 Review legal research regarding Blazer causes of action.            675.00




  1/4/2017       Widmann, Richard J.              1 Review claims related to Blazer including RICO allegations         560.00

  1/5/2017       Widmann, Richard J.              2 Review legal analysis for Blazer claims; run asset check           1,120.00
                                                   Research and analyze contract law regarding Blazer's
  1/6/2017       Widmann, Richard J.           1.5 Sportvertising agreement for claims analysis                        840.00
                                                  Conduct additional research on Warner/Blazer claims and
 1/19/2017       Widmann, Richard J.         1.75 defenses                                                             980.00



 1/19/2017       Widmann, Richard J.             1 Review claims analysis and update with J. Kuster                    560.00
                                                   Address additional issues concerning potential claims
                                                   against Blazer, Warner w/ R. Widmann of claims and
 1/19/2017       Kuster, John J.                 1 potential defenses; additional research re same                     1,125.00
 1/20/2017       Aravand, Pouneh               1.5 Review cost analysis                                                1,117.50
     Case 1:17-cv-02304-WFK-SMG Document 49-8 Filed 07/03/19 Page 3 of 18 PageID #: 1768




                                          Review calculations; identify additional damages; analyze
1/25/2017   Aravand, Pouneh          1.75 payments                                                       1,303.75
                                          Revise civil claims analyses for memo to CONCACAF Senior
1/25/2017   Kuster, John J.          1.25 Management                                                     1,406.25
                                          Review additional cases re: potential damages and claims
 2/1/2017   Kuster, John J.           0.5 against defendants                                             562.50
2/21/2017   Widmann, Richard J.      1.75 Review and research Blazer and Warner damages issues           980.00
 4/6/2017   Widmann, Richard J.       1.5 Draft J. Warner complaint.                                     840.00
                                          Draft Warner complaint regarding indictment related
 4/9/2017   Widmann, Richard J.      2.25 claims and research for same                                   1,260.00



4/10/2017   Widmann, Richard J.       1.5 Research fact issues re: Blazer service of process issues      840.00

4/10/2017   Widmann, Richard J.      1.75 Finalize complaint for Warner.                                 980.00
                                          Meeting with J. Kuster regarding Warner complaint and
4/10/2017   Widmann, Richard J.       0.5 Blazer additions.                                              280.00
                                          Revise Warner complaint with additional allegations re
4/10/2017   Widmann, Richard J.       2.5 Blazer and Blazer entities.                                    1,400.00


                                          Issues concerning Warner and Blazer complaint; review
                                          same; telephone conference with R. Widmann concerning
4/10/2017   Kuster, John J.             2 same                                                           2,250.00
                                          Draft complaint including all allegations against Warner and
4/12/2017   Widmann, Richard J.      1.75 Blazer and Blazer identities.                                  980.00
                                          Search NY and NJ title and real estate records for Chuck
4/12/2017   Widmann, Richard J.      0.75 Blazer owned properties                                        420.00
                                            Revise draft complaint re: Blazer and Warner; emails with
4/12/2017   Kuster, John J.          1.75   team concerning same                                         1,968.75
                                            Revise complaint and incorporate J. Kuster's edits.
                                            Research Civil RICO claims and revise complaint as
4/13/2017   Widmann, Richard J.      0.75   necessary.                                                   420.00
                                            Research Blazer entities to determine incorporation and
                                            place of business; update "Parties" section of complaint
4/13/2017   Widmann, Richard J.       1.5   allegations.                                                 840.00
4/14/2017   Aravand, Pouneh          1.75   Review and revise complaint                                  1,303.75
                                            Review Complaint, finalize law and claims with respect to
                                            Warner and Blazer; coordinate with docketing for proper
4/17/2017   Widmann, Richard J.       1.5   filing.                                                      840.00
                                            Call with P. Aravand and J. Kuster to finalize complaint
4/17/2017   Widmann, Richard J.      0.75   before filing.                                               420.00

4/17/2017   Aguilar, Sophia Celine      1 Prepare exhibits for complaint for R. Widmann                  275.00
     Case 1:17-cv-02304-WFK-SMG Document 49-8 Filed 07/03/19 Page 4 of 18 PageID #: 1769




                                       Revise and file complaint; telephone call with J. Kuster, R.
4/17/2017   Aravand, Pouneh        1.5 Widmann re same                                                  1,117.50
                                       Finalize complaint against Warner; confer with local
                                       counsel , P. Aravand, R. Widmann regarding same; email
4/17/2017   Kuster, John J.        1.5 with B. Carvalho regarding same                                  1,687.50
                                       Review issues re: service of process; emails with local
4/18/2017   Kuster, John J.        0.5 counsel regarding same                                           562.50

                                       Coordinate with docketing regarding Blazer filing; update
4/19/2017   Widmann, Richard J.      1 summons, review finalized email to court.                        560.00
                                       Review docketing paperwork, coordinate with P. Aravand
                                       and R. Murray from docketing regarding Blazer's refusal of
4/21/2017   Widmann, Richard J.      1 delivery at original address.                                    560.00
                                       Meeting with P. McGowan regarding service of process to
                                       Blazer; review public media reports regarding Warner's
4/26/2017   Widmann, Richard J.    0.5 alleged lawsuit of CONCACAF.                                     280.00
                                       Meeting with P. McGowan on C. Blazer service of process
                                       update; call J. Kuster for service of Jack Warner in Trinidad;
                                       review local counsel instructions on service of Warner in
 5/1/2017   Widmann, Richard J.   0.75 Trinidad.                                                        420.00
                                       Research letters rogatory and procedures for the EDNY for
                                       proper service of foreign individual in foreign country;
                                       coordinate with P. McGowan on proper docketing
 5/5/2017   Widmann, Richard J.   1.75 procedures.                                                      980.00



                                       Discuss service to Warner/Blazer and letters interrogatory
 5/5/2017   Aravand, Pouneh          1 with senior team; review drafts                                  745.00
                                       Draft initial motion for letters rogatory and pre-motion
                                       letter for submission in EDNY. Review local rules regarding
                                       proper filing and coordinate with P. McGowan regarding
 5/8/2017   Widmann, Richard J.   1.25 docketing.                                                       700.00
                                       Call with process server regarding service of process on
5/10/2017   Widmann, Richard J.    0.5 Chuck Blazer.                                                    280.00
                                       Revise letters interrogatory; consult with team and local
5/10/2017   Aravand, Pouneh       1.75 counsel regarding service to warner/Blazer                       1,303.75
                                       Finalize letter rogatory filing per J. Kuster and P. Aravand
5/11/2017   Widmann, Richard J.   2.25 review; coordinate with docketing regarding filing.              1,260.00
                                       Revise letters rogatory for Warner in light of local counsel
5/11/2017   Kuster, John J.        0.5 comments; emails with team regarding same                        562.50
                                       Finalize filing for letter rogatory; provide materials for
5/12/2017   Widmann, Richard J.   0.75 courtesy copy.                                                   420.00
                                       Address service of process issues; emails with team
5/23/2017   Kuster, John J.        0.5 concerning same                                                  562.50
     Case 1:17-cv-02304-WFK-SMG Document 49-8 Filed 07/03/19 Page 5 of 18 PageID #: 1770




                                       Follow-up with process server and local counsel in Trinidad
 6/7/2017   Widmann, Richard J.   0.75 regarding service of process of Warner and Blazer                  420.00
                                       Review FRCP and Hague convention for rules regarding
                                       service of process of corporations in Cayman Islands;
                                       research acceptable means of service and coordinate with
 6/7/2017   Widmann, Richard J.   1.25 docket to effect service on Blazer entities.                       700.00


                                       Coordinate with process server, review rules for serving
                                       corporations. Prepare files and quality control service
 6/8/2017   Widmann, Richard J.    0.5 papers; arrange for sending to process server                      280.00

 6/8/2017   Wickersham, Alec      0.75 Prepare service documents for process server                       206.25

                                         Begin drafting letter-motion regarding alternative methods
6/19/2017   Widmann, Richard J.      1   of service                                                       560.00
                                         Draft email summary for J. Kuster regarding research on
                                         service of process; review research regarding service of
6/19/2017   Widmann, Richard J.   0.75   process under the Hague Convention.                              420.00
                                         Review Hague Convention Articles and local counsel email
6/23/2017   Widmann, Richard J.   0.75   regarding Trinidad service of process.                           420.00
                                         Review and finalize letter to Cayman Grand Court regarding
6/23/2017   Widmann, Richard J.    0.5   service of process; send to J. Kuster for finalization/review.   280.00

                                       Call with local counsel regarding Trinidad service of
6/23/2017   Widmann, Richard J.    0.5 process.                                                           280.00
                                       Begin drafting affidavits for process of service; coordinate
6/23/2017   Widmann, Richard J.    1.5 with process server                                                840.00
                                       Finalize motion for J. Kuster review; coordinate with H.
7/10/2017   Widmann, Richard J.    1.5 Savabi regarding case law and exhibit updates.                     840.00

7/10/2017   Wickersham, Alec      0.25 Prepare exhibits to CONCACAF v. Warner letter motion               68.75
                                       Review cases re: alternative service; telephone conference
7/10/2017   Kuster, John J.        0.5 with R. Widmann regarding same                                     562.50

                                       Call with J. Kuster regarding motion for extension of time
7/10/2017   Widmann, Richard J.    0.5 for service and alternative methods.                               280.00
                                       Conduct final additional research regarding service issues;
7/11/2017   Widmann, Richard J.    1.5 review J. Kuster's edits and incorporate for final review.         840.00

                                       Prepare mailing to Cayman Islands counsel for service of
7/11/2017   Wickersham, Alec      0.75 Sportvertising                                                     206.25

7/11/2017   Kuster, John J.        0.5 Review and revise letter to court re: alternative service          562.50
     Case 1:17-cv-02304-WFK-SMG Document 49-8 Filed 07/03/19 Page 6 of 18 PageID #: 1771




                                       Coordinate with Docket Dept. and finalize letter motion;
7/12/2017   Widmann, Richard J.   0.75 file with EDNY.                                                  420.00
                                       Meet with J. Kuster; draft letter to court re: C. Blazer's
7/13/2017   Widmann, Richard J.   1.75 death; file letter to court                                      980.00
                                       Create binder of key supporting documents in CONCACAF v.
7/13/2017   Wickersham, Alec      1.25 Warner et al.                                                    343.75
                                       Research case law regarding the effect of death and
 8/2/2017   Widmann, Richard J.   1.25 abatement on a guilty plea and future forfeiture                 700.00
                                       Research regarding abatement and strategy of claims
 8/3/2017   Widmann, Richard J.    1.5 against defendants in light of Blazer's death                    840.00
                                       Review local counsel's letter response to Trinidad for
                                       service; finalize and send on behalf of J. Kuster to Trinidad
 8/7/2017   Widmann, Richard J.   0.75 Registrar.                                                       420.00

                                       Address issues and letters concerning service of process in
 8/8/2017   Kuster, John J.       0.25 Trinidad                                                         281.25
                                       Serviceof process on En Passant Ltd., discuss alternative
                                       options; coordinate with process server regarding Blazer
8/10/2017   Widmann, Richard J.   1.25 death records.                                                   700.00
                                       Email local counsel regarding response to registrar and
8/11/2017   Widmann, Richard J.    0.5 update for service of J. Warner.                                 280.00
                                       Review letter from local counsel, send to J. Kuster for
8/14/2017   Widmann, Richard J.    0.5 signature regarding Warner Trinidad service.                     280.00
                                       Review Warner claims regarding costs arguments and
 9/8/2017   Widmann, Richard J.   0.75 analysis.                                                        420.00
                                       Begin drafting motion for substitution and conduct relevant
                                       research concerning court jurisdiction over foreign
9/26/2017   Widmann, Richard J.    1.5 executors                                                        840.00
9/26/2017   Widmann, Richard J.    0.5 Research FRCP 25 and motion for substitution cases               280.00
                                       Research and review case law regarding substitution of
9/27/2017   Widmann, Richard J.      1 parties                                                          560.00
                                       Draft letter to M. Blazer; send to J. Kuster for review with
9/28/2017   Widmann, Richard J.   0.75 relevant case law from research.                                 420.00
                                       Coordinate with Cayman counsel regarding service of
9/28/2017   Widmann, Richard J.    0.5 process of defendant in Cayman Islands                           280.00
                                       Draft letter to EDNY court and email to client regarding
                                       necessary next steps and procedures for substituting in the
10/4/2017   Widmann, Richard J.      1 Blazer estate.                                                   560.00
                                       Review Cayman Grand Court response to attempt of service
                                       on Sportvertising, Ltd. In the Caymans; update J. Kuster on
10/5/2017   Widmann, Richard J.    0.5 status of service.                                               280.00
                                       Review draft letter to Court; email to client re: substitution
                                       strategy and procedure; address service of process issues
10/5/2017   Kuster, John J.          1 with R. Widmann                                                  1,125.00
                                       Finalize letter of extension request to Magistrate Judge
 1/4/2018   Widmann, Richard J.   0.25 Gold in connection with Blazer EDNY matter 17-CV-2304            168.75
      Case 1:17-cv-02304-WFK-SMG Document 49-8 Filed 07/03/19 Page 7 of 18 PageID #: 1772




 1/30/2018   Kuster, John J.        0.5 Address substitution issues regarding Blazer                    600.00
                                        Assist R. Widmann with letter to J. Avelino re: Blazer EDNY
 1/31/2018   Wickersham, Alec      0.25 matter                                                          68.75

                                        Revise and finalize letter to court re: extension; telephone
  2/4/2018   Kuster, John J.          1 call with R. Widmann concerning same                            1,200.00
                                        Call with J. Kuster and P. McGowan regarding filing
  2/5/2018   Widmann, Richard J.    0.5 deadlines and extension                                         337.50
  2/5/2018   Widmann, Richard J.    0.5 Begin drafting Rule 25 motion for substitution                  337.50
                                        Draft and research motion for substitution in Blazer EDNY
 2/23/2018   Widmann, Richard J.   1.75 matter                                                          1,181.25
                                        Finalize briefing with J. Kuster edits for EDNY motion for
2/24/2018    Widmann, Richard J.   1.75 substitution                                                    1,181.25
                                        Cite check the motion for substitution and accompanying
 2/24/2018   Butler, Patricia       2.5 declaration                                                     1,187.50
                                        Review and finalize J. Kuster edits for motion for
 2/25/2018   Widmann, Richard J.   1.25 substitution; prepare for filing                                843.75
                                        Review Rule 25 substitution papers and revise same;
 2/25/2018   Kuster, John J.        1.5 telephone conference with R. Widmann concerning same            1,800.00

                                        Call with P. McGowan regarding filing of motion to
 2/26/2018   Widmann, Richard J.    0.5 substitute                                                      337.50
                                        Finalize motion for substitution with J. Kuster; proceed with
 2/26/2018   Widmann, Richard J.    1.5 filing in accordance with EDNY rules.                           1,012.50
 2/26/2018   Widmann, Richard J.    0.5 Draft notice of motion for motion for substitution              337.50

 2/26/2018   Butler, Patricia       0.5 Draft certificate of service for motion for substitution        237.50
                                        Review J. Kuster email summary and discuss next steps in
  3/6/2018   Widmann, Richard J.    0.5 Blazer EDNY matters                                             337.50



 4/25/2018   Butler, Patricia         1 Draft letter to court regarding motion for extension of time    495.00
                                        Review CONCACAF Affidavits filed in EDNY litigation in
 5/21/2018   Widmann, Richard J.    0.5 connection with motion for default judgment                     337.50
                                        Conduct legal research regarding service of process and
 5/21/2018   Widmann, Richard J.   0.75 default judgments in EDNY                                       506.25
                                        Call with P. Butler and P. McGowan regarding default
 5/21/2018   Widmann, Richard J.    0.5 judgment motions                                                337.50




                                        Research in preparation for drafting the motion for default
 5/21/2018   Butler, Patricia       1.5 judgment                                                        742.50
     Case 1:17-cv-02304-WFK-SMG Document 49-8 Filed 07/03/19 Page 8 of 18 PageID #: 1773




5/21/2018   Butler, Patricia      1.75 Draft motion for Blazer default judgment                      866.25

5/22/2018   Widmann, Richard J.   0.25 Review research from P. Butler regarding service of process   168.75
                                       Research in preparation for drafting the motion for default
5/22/2018   Butler, Patricia       1.5 judgment                                                      742.50
5/22/2018   Butler, Patricia      0.25 Draft Motion for Default Judgment                             123.75
                                       Review prior affidavits from process server regarding
5/23/2018   Widmann, Richard J.    0.5 service of process of C. Blazer                               337.50

                                       Research in preparation for drafting the motion for default
5/23/2018   Butler, Patricia      1.75 judgment                                                      866.25

5/24/2018   Butler, Patricia         1 Draft Motion for Default                                      495.00
5/24/2018   Butler, Patricia      0.75 Research for Motion for Default                               371.25
6/11/2018   Butler, Patricia       1.5 Research service of process issue                             742.50

6/18/2018   Butler, Patricia       0.5 Research in order to draft motion for default                 247.50
6/18/2018   Butler, Patricia       0.5 Draft motion for Blazer default                               247.50
                                       Research to draft motion for default judgment against
6/19/2018   Butler, Patricia       0.5 Blazer                                                        247.50
6/19/2018   Butler, Patricia         2 Draft motion for Blazer default                               990.00
6/20/2018   Butler, Patricia      1.25 Draft motion for Blazer default                               618.75

6/20/2018   Butler, Patricia      2.75 Further research in support of motion for default judgment    1,361.25

                                       Review Motion for Default Judgment and begin drafting
6/22/2018   Widmann, Richard J.   0.75 pre-motion letter                                             506.25
                                       Draft premotion letter for default judgment for EDNY
6/25/2018   Widmann, Richard J.   1.25 litigation against C. Blazer                                  843.75

                                       Review research on default; review initial brief /
6/26/2018   Kuster, John J.          1 background documents concerning same                          1,200.00

6/27/2018   Widmann, Richard J.    1.5 Finalize C. Blazer premotion letter and exhibits              1,012.50
6/27/2018   Butler, Patricia       0.5 Revise pre-motion letter                                      247.50
6/28/2018   Kuster, John J.       0.75 Review and revise letter to Court re: Blazer                  900.00

                                       Call with P. Butler and finalize pre-motion letter; review
6/29/2018   Widmann, Richard J.    0.5 case law for cite check and file.                             337.50

6/29/2018   Butler, Patricia       0.5 Revise pre-motion letter                                      247.50
     Case 1:17-cv-02304-WFK-SMG Document 49-8 Filed 07/03/19 Page 9 of 18 PageID #: 1774




6/29/2018   Kuster, John J.        0.5 Review final version of letter to court re: Blazer default    600.00
                                       Call with clerk regarding filing and redaction and meeting
                                       with P. Butler regarding CONCACAF letter for redaction;
 7/5/2018   Widmann, Richard J.   0.75 draft email for T. Strickland related to redaction            506.25

 7/6/2018   Butler, Patricia      0.75 Draft letter to court regarding redaction issue               371.25



                                       Review key filings and prepare for pre-motion conference
7/27/2018   Widmann, Richard J.    1.5 in EDNY matter                                                1,012.50



7/29/2018   Widmann, Richard J.   0.25 Conduct research in anticipation of upcoming conference       168.75
                                       Review filings and case law in preparation for conference
7/30/2018   Widmann, Richard J.    1.5 before judge Kuntz.                                           1,012.50

                                       Conduct legal research regarding motion for default and
7/30/2018   Widmann, Richard J.      2 motion for substitution                                       1,350.00



7/30/2018   Butler, Patricia      0.75 Research regarding default judgment                           371.25



                                       Call with R. Widmann regarding default judgment
7/30/2018   Butler, Patricia      0.25 conference                                                    123.75
                                       Prepare documents for July 31, 2018 conference as per R.
7/30/2018   Lee, William W.          1 Widmann request                                               275.00

7/31/2018   Widmann, Richard J.    2.5 Court Conference for CONCACAF before Judge Kuntz              1,687.50




7/31/2018   Widmann, Richard J.    1.5 Review case law and premotion letter for conference           1,012.50
                                       Prepare for and attend court hearing re: Blazer default and
                                       scheduling; review court order from New Jersey probate
7/31/2018   Kuster, John J.          3 court                                                         3,600.00



                                       Review draft of default judgment motion brief and input
8/10/2018   Widmann, Richard J.   1.75 edits and comments.                                           1,181.25

8/10/2018   Butler, Patricia      1.75 Revise Motion for Default Judgment                            866.25
     Case 1:17-cv-02304-WFK-SMG Document 49-8 Filed 07/03/19 Page 10 of 18 PageID #: 1775




                                       Additional research in order to draft Motion for Default
8/10/2018   Butler, Patricia         1 Judgment                                                         495.00

8/13/2018   Butler, Patricia       0.5 Research regarding clerk's certificate of default                247.50
                                       Call with J. Kuster regarding Blazer probate and compile
                                       damages information in preparation for motion for default
8/14/2018   Widmann, Richard J.    0.5 judgment; review default certificate                             337.50
8/14/2018   Butler, Patricia       0.5 Draft certificate of default                                     247.50

8/15/2018   Widmann, Richard J.    0.5 Finalize Certificate of Default for C. Blazer                    337.50

8/15/2018   Butler, Patricia       0.5 Draft certificate of default                                     742.50
8/16/2018   Widmann, Richard J.   0.25 Revise default certification for court                           168.75
                                       Finalize and file certificate of default for C. Blazer and the
8/24/2018   Widmann, Richard J.   1.25 entities.                                                        843.75
                                       Draft email to docket for filing Request for Certificate of
8/24/2018   Butler, Patricia      0.25 Default                                                          123.75
                                       Review documents for filing the Request for Certificate of
8/24/2018   Butler, Patricia         1 Default                                                          495.00



8/27/2018   Butler, Patricia       1.5 Revise Motion for Default Judgment                               742.50

                                       Finalize motion for default and conduct relevant research;
8/28/2018   Widmann, Richard J.      1 emails to P. Butler regarding same                               675.00

8/28/2018   Butler, Patricia      2.75 Revise papers for Blazer Default Judgment                        1,361.25



8/28/2018   Butler, Patricia       2.5 Research issue preclusion for motion for default                 1,237.50

8/28/2018   Butler, Patricia      0.25 Draft Notice of Motion                                           123.75




8/29/2018   Butler, Patricia      0.75 Revise papers for Blazer Default Judgment                        371.25

                                       Additional research re: potential defense issue for default
8/29/2018   Butler, Patricia      0.75 judgment                                                         371.25
                                       Draft Declaration of J. Kuster for Motion for Default
8/29/2018   Butler, Patricia      0.75 Judgment                                                         371.25
8/29/2018   Butler, Patricia       0.5 Draft the Proposed Order of Default Judgment                     247.50
                                       Address certificate of default and review letter to court
8/29/2018   Kuster, John J.        0.5 regarding same                                                   600.00
      Case 1:17-cv-02304-WFK-SMG Document 49-8 Filed 07/03/19 Page 11 of 18 PageID #: 1776




                                        Draft new certificate of default; conduct necessary research
 8/30/2018   Widmann, Richard J.    2.0 and call with J. Kuster re same                                1,350.00
                                        Revise papers in Support of Request for Certificate of
 8/30/2018   Butler, Patricia       1.5 Default                                                        742.50



 8/30/2018   Butler, Patricia      1.25 Research re: Certificate for Default                           618.75
                                        Address draft brief for default judgment; telephone call
                                        with R. Widmann re: same and certificate issue with clerk
 8/30/2018   Kuster, John J.        1.5 of court                                                       1,800.00
                                        Finalize motion for Blazer default and supporting exhibits
 8/31/2018   Widmann, Richard J.   1.75 and telephone call with J. Kuster re same                      1,181.25
                                        Research to assist with revisions to the Motion for Default
 8/31/2018   Butler, Patricia       0.5 Judgment                                                       247.50



 8/31/2018   Butler, Patricia      3.25 Revise documents for filing/serving Motion for Default         1,608.75

                                        Prepare Motion for Default and corresponding documents
 8/31/2018   Lee, William W.          2 for filing as per P. Butler request                            550.00
                                        Finalize Blazer default judgment motion and telephone call
 8/31/2018   Kuster, John J.        1.5 with R. Widmann regarding certificate of default               1,800.00
                                        Call with R. Widmann regarding extension letter; Draft
10/31/2018   Butler, Patricia         1 extension letter; Revise extension letter                      495.00
                                        Revise motion for extension of time; review final draft of
 11/1/2018   Butler, Patricia       0.5 motion to extend time                                          247.50
                                        Draft emails regarding certain evidence per J. Kuster
11/15/2018   Widmann, Richard J.      1 request                                                        675.00
                                        Call with P. Butler regarding notice of extension; finalize
11/15/2018   Widmann, Richard J.   0.75 notice of extension and file                                   506.25

11/15/2018   Butler, Patricia       0.5 Revise draft of letter request for extension of time           247.50

12/12/2018   Butler, Patricia       0.5 Draft motion for extension of time                             247.50

 3/14/2019   Savabi, Heidi         1.25 Draft request for certificate of default of Warner             675.00
 3/14/2019   Savabi, Heidi         1.75 Research case law re new service of process issue              945.00

 3/18/2019   Butler, Patricia      0.25 Review documents regarding service in Trinidad                 158.75
                                        Address Warner service documents and telephone
 3/18/2019   Kuster, John J.        0.5 conference with P. Butler regarding same                       637.50
     Case 1:17-cv-02304-WFK-SMG Document 49-8 Filed 07/03/19 Page 12 of 18 PageID #: 1777




                                     Draft certificate of default; research regarding certificate of
3/21/2019   Butler, Patricia     1.5 default                                                           952.50
                                     Revise default papers re: Warner and telephone conference
3/22/2019   Kuster, John J.      0.5 with P. Butler regarding same                                     637.50
                                     Review emails re: issues concerning service on J. Warner;
 4/1/2019   Kuster, John J.      1.0 review application for default                                    1,275.00
                                     Prepare exhibits and cite-check request for Cert. of Default
 4/3/2019   Lee, William W.        2 as per P. Butler request                                          550.00
                                     Research in preparation for draft motion for default re:
4/15/2019   Butler, Patricia       2 Warner                                                            1,270.00
                                     Call with P. Aravand regarding case status draft email
4/17/2019   Butler, Patricia    0.75 agreements; Review agreements                                     476.25

4/21/2019   Butler, Patricia    2.75 Draft motion for Warner default                                   1,746.25

4/27/2019   Butler, Patricia       2 Revise motion for Warner default judgment                         1,270.00

4/28/2019   Butler, Patricia    0.75 Revise motion for Warner default                                  476.25

4/29/2019   Aravand, Pouneh      2.5 Review and revise Warner default judgment motion                  2,225.00
                                     Draft additional documents in support of our motion for
 5/1/2019   Butler, Patricia       1 default judgment                                                  635.00



 5/6/2019   Aravand, Pouneh     2.75 Revise Warner default judgment motion papers                      2,447.50
                                     Review and revise default judgment motion; research case
 5/7/2019   Aravand, Pouneh      1.5 law                                                               1,335.00
                                     Revise motion for default; research additional cases for the
                                     motion for default; review rules regarding motion for
 5/8/2019   Butler, Patricia    3.25 default                                                           2,063.75

                                     Prepare exhibits for Motion for Default as per P. Butler
 5/8/2019   Lee, William W.      1.5 request                                                           412.50

 5/9/2019   Butler, Patricia       2 Draft declaration for Motion for Default                          1,270.00




 5/9/2019   Savabi, Heidi       2.25 Review and revise motion for default judgment re: Warner          1,215.00



5/13/2019   Aravand, Pouneh        2 Review and revise default judgment motion                         1,780.00
     Case 1:17-cv-02304-WFK-SMG Document 49-8 Filed 07/03/19 Page 13 of 18 PageID #: 1778




                                       Review additional research re default judgment issues and
5/13/2019   Aravand, Pouneh     1.75   damages                                                     1,557.50
5/14/2019   Butler, Patricia    0.75   Review motion for default documents                         476.25
                                       Revise motion for default; draft email to P. Aravand
                                       regarding motion for default judgment; draft email to
                                       docket regarding service; draft email to Cherie regarding
5/14/2019   Butler, Patricia     1.5   service                                                     952.50
5/14/2019   Butler, Patricia    0.75   Review cases in motion for default; review draft motion     476.25



5/14/2019   Thomas, Henry B.     0.5 Review brief and exhibits for P. Butler                       137.50

5/14/2019   Aravand, Pouneh       1 Revise Warner default motion papers                            890.00

5/15/2019   Aravand, Pouneh     2.75 Revise Warner default judgment motion                         2,447.50

                                     Review final motion papers; draft email to J. Kuster
5/20/2019   Butler, Patricia     1.5 regarding motion for default                                  952.50



5/21/2019   Thomas, Henry B.     0.5 QC Table of Authorities for P. Butler                         137.50

5/29/2019   Butler, Patricia      2 Reviewed and revised Warner default motion papers              1,270.00

5/29/2019   Butler, Patricia    0.25 Review J. Kuster edits to motion for default                  158.75
                                     Review and revise draft default judgment papers for
5/29/2019   Kuster, John J.     1.25 Warner; emails with team regarding same                       1,593.75

5/30/2019   Butler, Patricia    1.75 Revise Warner default motion papers                           1,111.25



5/30/2019   Butler, Patricia    0.25 Review documents regarding Gold Cup scheme guilty plea        158.75
5/31/2019   Butler, Patricia       2 Research regarding Gold Cup scheme                            1,270.00
                                    Review motion papers in preparation for filing ; prepare
5/31/2019   Butler, Patricia      1 final motion papers                                            635.00

5/31/2019   Aravand, Pouneh      2.5 Review Warner default judgment papers                         2,225.00
                                     Revise Motion for Default briefing and accompanying
 6/3/2019   Butler, Patricia    1.25 documents                                                     793.75

 6/3/2019   Aravand, Pouneh      1.5 Review and revise Warner default judgment motion papers       1,335.00
     Case 1:17-cv-02304-WFK-SMG Document 49-8 Filed 07/03/19 Page 14 of 18 PageID #: 1779




 6/3/2019   Kuster, John J.      0.5 Review Warner default judgment papers                          637.50

 6/4/2019   Butler, Patricia    1.25 Finalize motion papers for default against Warner              793.75


                                     Correspond with docket regarding filing motion for default ;
                                     Correspond with H. Thomas regarding mailing motion
 6/4/2019   Butler, Patricia    0.75 papers                                                         476.25




 6/4/2019   Aravand, Pouneh        1 Coordinate filing of default judgment motion                   890.00



 6/6/2019   Kuster, John J.      0.5 Review issues concerning inquest / potential damages           637.50

                                     Call with P. Aravand regarding order from J. Kuntz; prepare
 6/7/2019   Butler, Patricia     0.5 for hearing                                                    317.50
                                     Telephone call with P. Butler regarding default judgment
 6/7/2019   Aravand, Pouneh        1 hearing; review correspondence and papers                      890.00

6/10/2019   Butler, Patricia       1 Meeting with P. Aravand regarding case status                  635.00
                                     Prepare for default judgment hearing; review filings;
6/10/2019   Aravand, Pouneh     1.75 meeting with P. Butler re: same                                1,557.50
                                     Draft summary regarding claims and damages in
6/12/2019   Butler, Patricia    1.25 preparation for hearing                                        793.75



6/12/2019   Aravand, Pouneh     1.75 Prepare for default judgment hearing                           1,557.50



6/13/2019   Savabi, Heidi       0.75 Research re damages                                            405.00
                                     Research supporting documentation in support of motion
6/13/2019   Savabi, Heidi       0.75 for default judgment                                           405.00
6/13/2019   Thomas, Henry B.     0.5 Create binders for next week's hearing for P. Butler           137.50
                                     Prepare for default judgment hearing; telephone call with J.
6/13/2019   Aravand, Pouneh     0.75 Kuster, P. Butler re: same                                     667.50
                                     Telephone call with P. Aravand and P. Butler re: motion for
6/13/2019   Kuster, John J.      0.5 default judgment                                               637.50
                                     Research case law re damages issue in preparation for
6/14/2019   Savabi, Heidi       2.25 hearing re motion for default judgment                         1,215.00
     Case 1:17-cv-02304-WFK-SMG Document 49-8 Filed 07/03/19 Page 15 of 18 PageID #: 1780




                                     Create binders for P. Butler to prepare for next week's
6/14/2019   Thomas, Henry B.     2.5 hearing                                                       687.50
                                     Draft damages evidence outline; review research analysis
6/15/2019   Butler, Patricia    2.75 from H. Savabi re damages                                     1,746.25
                                     Research case law regarding pre-judgment interest and
6/15/2019   Savabi, Heidi       2.25 punitive damages                                              1,215.00
                                     Review research analysis and follow up research for various
6/17/2019   Butler, Patricia       2 legal issues re: damages                                      1,270.00



6/17/2019   Savabi, Heidi       1.75 Additional research re damages calculations                   945.00

6/18/2019   Butler, Patricia     2.5 Research evidence supporting damages                          1,587.50
                                     Review and analyze documents to support damages issue
6/18/2019   Savabi, Heidi          2 in preparation for hearing on default judgment motion         1,080.00
                                     Update case law binder related to the Motion for Default
                                     for P. Butler; quality check motion for default and
                                     associated filings binder for P. Butler; organize damages
6/18/2019   Thomas, Henry B.       2 evidence for P. Butler                                        550.00
                                     Review documents for additional exhibits in support of
6/19/2019   Butler, Patricia       2 damages                                                       1,270.00

6/19/2019   Butler, Patricia    0.75 Revise claims analysis                                        476.25
                                     Review Blazer plea agreement in preparation for hearing on
6/19/2019   Savabi, Heidi       0.75 default judgment motion                                       405.00
                                     Pull documents related to misappropriation of assets for P.
                                     Butler; tab out evidence outline and organize documents
6/19/2019   Thomas, Henry B.    3.75 on sharedrive for P. Butler                                   1,031.25
                                     Revise claims analysis; research regarding potential
                                     damages theories; review Blazer's forfeiture in support of
6/20/2019   Butler, Patricia    1.75 damages                                                       1,111.25
                                     Review materials for strategy re:upcoming hearing /
6/20/2019   Kuster, John J.        1 preparation for same; review damages analysis                 1,275.00
                                     QC claim analysis for hearing on motion for default
6/21/2019   Butler, Patricia    0.75 judgment                                                      476.25

                                     Meet with P. Aravand regarding hearing preparation; draft
6/21/2019   Butler, Patricia     3.5 inquest papers and reviewed evidence regarding same           2,222.50
                                     Research case law for memorandum of law in support of
                                     inquest for damages, attorney's fees, and pre- and post-
6/21/2019   Savabi, Heidi       3.25 judgment interest                                             1,755.00
                                     Review complaint, motions and exhibits and cases for
                                     Warner default motion papers;; correspond with P. Butler
6/21/2019   Aravand, Pouneh        3 re damages                                                    2,670.00
     Case 1:17-cv-02304-WFK-SMG Document 49-8 Filed 07/03/19 Page 16 of 18 PageID #: 1781




6/21/2019   Aravand, Pouneh      1.5 Review case law relating to damages on default                  1,335.00

                                     Prepare for default judgment hearing; consult with
6/21/2019   Aravand, Pouneh        2 chambers                                                        1,780.00
                                       Telephone call with Chambers regarding Warner default
                                       motion; review motion papers; analyze potential damages;
6/21/2019   Kuster, John J.      2.5   telephone call with BDO re: affidavit regarding same          3,187.50
                                       Prepare for default judgment hearing; review damages
6/22/2019   Aravand, Pouneh        3   analysis and case law; consult with forensic accountant       2,670.00
                                       Call with D. Ventricelli re: damages; research re: damages;
                                       draft Memorandum of Law in support of our Damages
6/22/2019   Butler, Patricia     1.5   Inquest                                                       952.50
                                       Research case law for memorandum of law in support of
6/22/2019   Savabi, Heidi          3   plaintiff's inquest for damages                               1,620.00
                                       Review background materials for upcoming hearing on
                                       motion for default; telephone conference with P. Aravand
6/22/2019   Kuster, John J.      1.5   and D. Ventricelli regarding same; review cases re: damages   1,912.50
6/23/2019   Butler, Patricia     3.5   Draft papers in support of Damages Inquest                    2,222.50



6/23/2019   Savabi, Heidi        2.5 Research case law in support of inquest for damages             1,350.00
                                     Prepare for default judgment hearing; review damages
                                     analysis and case law; consult with forensic accountant;
                                     consult with J. Kuster, B. Carvalho re: strategy; prepare
6/23/2019   Aravand, Pouneh        3 notes for potential argument                                    2,670.00
                                     Review default motion papers and complaint; emails
                                     concerning default motion hearing; telephone call with D.
                                     Ventricelli re: damages; telephone conference with B.
                                     Carvalho and P. Aravand re: strategy for hearing / default
6/23/2019   Kuster, John J.     2.75 judgment damages                                                3,506.25
                                     Prepare for hearing on motion for default; meeting with J.
                                     Kuster and P. Aravand regarding hearing preparation;
                                     attend hearing; draft Memorandum of Law regarding
6/24/2019   Butler, Patricia       3 damages                                                         1,905.00
                                     Research case law for memorandum of law in support of
6/24/2019   Savabi, Heidi        1.5 plaintiff's inquest for damages                                 810.00

6/24/2019   Thomas, Henry B.     1.5 Finalize hard copy documents for P. Butler for hearing          412.50

6/24/2019   Aravand, Pouneh      0.5 Meet with team to discuss default judgment strategy             445.00

6/24/2019   Aravand, Pouneh      2.5 Travel to and from court and participate in hearing             2,225.00
     Case 1:17-cv-02304-WFK-SMG Document 49-8 Filed 07/03/19 Page 17 of 18 PageID #: 1782




                                     Analyze damages theories; review case law; revise brief
6/24/2019   Aravand, Pouneh      1.5 outline                                                         1,335.00

6/24/2019   Aravand, Pouneh     1.75 Analysis and continue review of damages case law and facts      1,557.50
                                     Prepare for and attend default judgment motion hearing;
6/24/2019   Kuster, John J.     2.25 review additional materials for damages analysis                2,868.75
                                     Research case law for memorandum of law in support of
6/25/2019   Savabi, Heidi        1.5 inquest for damages                                             810.00
                                     Review case law; meet with team members to discuss brief
6/25/2019   Aravand, Pouneh        3 research and drafting tasks; draft sections of brief            2,670.00
                                     Draft section of memorandum of law in support of inquest
6/26/2019   Savabi, Heidi        3.5 for damages                                                     1,890.00
                                     Review case law, review and revise damages brief; review
6/26/2019   Aravand, Pouneh     3.25 brief exhibits; draft sections of brief                         2,892.50
                                     Email to D. Cruz re: custodial affidavit; telephone call with
                                     P. Aravand re: status of default judgment inquest papers;
6/26/2019   Kuster, John J.     0.75 review emails concerning same                                   956.25
                                     Telephone conference with P. Aravand and P. Butler re:
                                     status of damages inquest papers; emails with D. Cruz and
6/26/2019   Kuster, John J.        1 B. Carvalho; telephone call with BDO re: affidavit              1,275.00
                                     Additional research case law for memorandum of law in
                                     support of plaintiff's inquest for damages, attorney's fees,
6/27/2019   Savabi, Heidi       2.75 costs and pre- and post- judgment interest                      1,485.00
                                        Review and revise inquest damages brief; review and revise
6/27/2019   Aravand, Pouneh     3.75    supporting affidavits; review exhibits                       3,337.50
                                        Review emails re: various issues regarding Warner default
6/27/2019   Kuster, John J.        1    judgment damages; review BDO materials                       1,275.00
                                        Review and revise damages brief; review and revise
6/28/2019   Aravand, Pouneh        4    supporting affidavits and factual support for damages        3,560.00
                                        Revise brief re: inquest damages and affidavits concerning
6/28/2019   Kuster, John J.        3    same; emails to team regarding same                          3,825.00
                                        Review and revise damages brief; review and revise
                                        supporting affidavits; review exhibits; correspond with
6/29/2019   Aravand, Pouneh        3    team re: outstanding tasks and research questions            2,670.00

                                     Review and revise Ventricelli affidavit, review and revise
6/30/2019   Aravand, Pouneh     2.75 damages brief                                                   2,447.50
                                     Review and revise affidavits and briefs for default motion /
6/30/2019   Kuster, John J.        2 damages inquest                                                 2,550.00

            TOTAL              380.50                                                                $ 264,436.25
            Less 10% Fee
            Discount                                                                                 -26,443.63

            Adjusted Fees                                                                            $ 237,992.63
Case 1:17-cv-02304-WFK-SMG Document 49-8 Filed 07/03/19 Page 18 of 18 PageID #: 1783




    Remit Check Payments To:                                              Remit Wire Payments To:
    Sidley Austin LLP                                                     Sidley Austin LLP
    P.O. Box 0642                                                         JPMorgan Chase Bank, NA
    Chicago, Illinois 60690                                               Account Number: 5519624
                                                                          Swift Code: CHASUS33XXX

                           Payment is Due Within 30 Days of Receipt of Invoice
